Title: To Thomas Jefferson from Gabriel Duvall, 26 July 1804
From: Duvall, Gabriel
To: Jefferson, Thomas


               
                  Sir,
                  Treasury Department, Comptroller’s Office,July 26. 1804.
               
               The Secretary of the Treasury has referred to me a letter of the 3. instant from Isaac Neufville of Charleston, Son of John Neufville Commissioner of Loans in South Carolina, a copy of which it appears has been forwarded to you.
               The letter states that Mr. Neufville the Commissioner, is incapable, through sickness, to transact the business of the Office, and that the duties are performed by the Son, who requests to be informed if this is proper.—
               In compliance with the request of the Secretary, I submit to you my opinion.—
               The Commissioner of Loans derives his authority from the United States and is their Agent. His commission authorises him to perform certain duties, and those duties must be executed by himself and not by deputy.—A trust and confidence is reposed in him, which cannot be transferred to another. I do not mean that no part of his duty can be performed by deputy; but all official signatures and certificates must be made by himself.—
               I have no information of the nature of his indisposition, nor how long it is probable his inability may continue.—
               With sentiments of the highest respect, I am Sir, Your Obedt. Servt.
               
                  
                     G. Duvall.
                  
               
            